Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made this application is a CON of application 16/164,163 filed on 10/18/2018 (U.S. Patent No. 10,902,519) which is a CON of application 13/092,818 filed on 04/22/2011 (U.S. Patent No. 10,109,011) which claims benefit of provisional application 61/327,100 filed on 04/22/2010.

DETAILED ACTION
	Claim 1 presented for examination on 01/25/2021. Applicant filed a preliminary amendment on 02/01/2021 canceling the claim1 and adding new claims 2-17 in the amendment. Therefore, the claims 2-17 are pending.
The pending claims in the instant application is similar to claims in its parent patents U.S. Patent No. 10,902,519 and 10,109,011. Therefore, the claims in the instant application are allowable under same rational as the patented parent application. This application is in condition for allowance except for the following formal matters: 

Intended Use Languages
The claim language “..to modify the conversion schedule” in independent claims Intended Use Language which does not carry any patentable weight. 
Examiner notes that the fact that these elements are capable of performing specific functions does not mean that they actually perform the functions as recited in the claims. The functions recited in the claim are not positive limitations but only requires the elements to be able to perform the functions. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Applicant is requested to positively recite the claims and "particularly point out and distinctly claim the subject matter” providing a clear-cut indication of claim scope in order to get a patentable weight for the limitation. Application is examined as recited.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 2, the claim recites “future performance parameter” and “determine a conversion schedule for converting …., in which the conversion schedule specifies a possible post-conversion equity component for each of the future performance parameters, such that the conversion schedule …for a greater possible performance measurement.”
Examiner reviewed support for the above claim limitation in the disclosures submitted:
[0003] Various embodiments of the present invention generally relate to creating, editing, displaying, and managing a financial instrument having debt and equity components. In some embodiments, a processor may receive one or more performance parameters for determining a performance of an asset at one or more future times are received from one or more parties. The processor may receive a request to generate indicia of a financial instrument. The financial instrument may comprise a funding instrument that specifies rights and obligations of at least a first party and a second party respecting a funding contribution from the first party for funding an asset owned at least in part by the second party. The processor may determine a plurality of possible measurements of a future performance of the asset based at least in part on the received performance parameters. The processor may determine a conversion schedule for converting at least a portion of the first user's rights in the financial instrument into an equity component of the asset. The conversion schedule may specify a possible post-conversion equity component for each of the plurality of possible performance measurements. In some embodiments, the conversion schedule may specify a greater possible post-conversion equity component for a greater possible performance measurement.

The written description only supports “receive one or more performance parameters for determining a performance of an asset at one or more future times and determine a plurality of possible measurements of a future performance of the asset based at least in part on the received performance parameters” and “conversion schedule specifies a possible post-conversion equity component for each of the plurality of possible performance measurements “ but not “future performance parameter” and “the conversion schedule specifies a possible post-conversion equity component for each of the future performance parameters.”
Applicant requested to cite a portion of submitted written description/disclosure where support for above limitation is disclosed, otherwise the limitation would constitute a new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 2-17 of instant application  are rejected on the ground of non-statutory double patenting over claims 1-25 of U.S. Patent No. 10,109,011 and claims 1-17 of U. S. Patent No. 10,902,519, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent ‘011 and patent ‘519  and is covered by the patent since the patent ‘011 and patent ‘519 and the instant application are claiming common subject matter
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the instant application and patent.011 and patent ‘519 are significantly similar and the claimed features seem to be identical with respect to reverse convertible financial instrument.

U.S. Patent No. 10,109,011:
The patent ‘011 and the instant application are claiming common subject matter, as follows: 
receive, via the network interface, (future) performance parameters associated with an asset; receive a request to generate data indicative of a financial instrument comprising a funding instrument that specifies rights and obligations of at least a first party and a second party respecting a funding contribution from the first party for funding the asset owned at least in part by the second party; determine a plurality of possible measurements of a future performance of the asset based at least partially on the (future) performance parameters; determine a conversion schedule for converting at least some rights of the first party in the financial instrument into an equity component of the asset, in which the conversion schedule specifies a possible post-conversion equity component, such that the conversion schedule specifies a greater possible post-conversion equity component for a greater possible performance measurement; transmit the conversion schedule to the second party; transmit data to the second party indicative of a contract comprising the financial instrument has been executed; receive, from input devices of computing devices of users, data representing input parameters to modify the conversion schedule.
The independent claim 2 of instant application essentially consists of features listed in claims 1 and 25 of patent ‘011 as listed above. The patent ‘011 claims do not include limitations with steps of “receive an indication that the first and second party agree to terms of the financial instrument; transmit to the second party a confirmation of acceptance of the financial instrument; after transmission of the confirmation of acceptance, determine a performance of the asset according to the terms of the financial instrument; determine a post-conversion amount based on the performance of the asset according to the conversion schedule; and update the future performance parameters on display screens of computing devices of users” as recited in the instant application. The claim in instant application further substituted limitation “performance parameter” by “future performance parameter.”

U.S. Patent No. 10,902,519:
The independent claims 2 of the instant application essentially consists of features listed in claims 1 and 17 of patent ‘519. The claim in the instant application does not include limitation of “convert at least a portion of the first user's rights in the financial instrument into an equity component of the asset according to the conversion schedule” and substituted limitation “performance parameter” by “future performance parameter.”
The dependent claims 3-17 of instant application are similar to claims 6-20 of patent’ 011 and claims 2-16 of patent ‘519 respectively. The omission of an element as described above for the patent ‘011 and patent ‘519 is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims 2-17 of the instant application are not identical to claims 1-25 of US Patent No. 10,109,011 and 1-17 of U.S. Patent 10,902,519, but they are not patently distinct. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Al-Saleh (U.S. Pub No. 2007/0106579) teaches issuing a convertible financial instruments.
Dhalla et al. (U.S. Patent No. 7,848,998) teach convertible hybrid securities.
Gumport (U.S. Pub No. 2005/0228747) teaches cash exercise performance target securities (CASH XPRTS).
	Jones et al. (U. S. Patent No. 7,493,278) teach method and system for analyzing a capital structure for a company.
	Kulak (U.S. Pub No. 2007/0106588) teaches method and system for funding a contingent event with convertible securities.
	Ortner et al. (U.S. Patent No. 7,644,025) teach method and system for mandatorily convertible securities with an associated call spread against a trust.
	Palcic et al. (U.S. Pub No. 2003/0004809) teach automatically calculating and managing consumer earned equity.
	Rifkin (U.S. Patent No. 7,257,556) teaches providing mandatory convertible securities with associated senior debt instruments.
	Savasoglu et al. (U.S. Patent No. 7,899,724) teach enhanced remarketable securities.
	Seaman (U.S. Pub No. 2004/0098327) teaches contingent convertible securities instrument and method of providing, trading and using the same
	Zajkoeski et al. (U.S. Pub No. 2007/0174210) teach method and system for issuing convertible preferred securities.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        06/14/2022